In re: Michael Frangía and Robert J. Coyle applying for supervisory and remedial writs.
Writ granted with stay order. See order.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Matthew S. Braniff, Judge of the Criminal District Court for the Parish of Orleans, to transmit to the Supreme Court of Louis-ana, on or before the 15th day of July, 1973, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 27th day of August, 1973, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
*701It is further ordered that, in the meantime and until the further orders of this court all proceeding's against the relator in said Court shall be stayed and suspended.